Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

  155016                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 155016
                                                                    COA: 333491
                                                                    Oakland CC: 2002-187273-FC
  FREDERICK SEEKINS,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the November 9, 2016
  order of the Court of Appeals is considered. We DIRECT appellate counsel, Tracie
  Gittleman, to file a supplemental brief addressing the reason for her failure to file the
  defendant’s delayed application for leave to appeal in the Court of Appeals within the
  deadlines set forth in MCR 7.205(G)(3), which led to the defendant losing his right to
  direct first-tier review of his plea-based conviction. Counsel shall file the supplemental
  brief within 28 days of the date of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2018
           d0423
                                                                               Clerk